Case: 4:15-cr-00404-HEA Doc. #: 2943 Filed: 01/13/21 Page: 1 of 9 PageID #: 15007




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
      Plaintiff,                              )
                                              )
v.                                            ) Case No. 4:15CR404 HEA
                                              )
MICHAEL GRADY,                                )
                                              )
      Defendant.                              )

                   OPINION, MEMORANDUM AND ORDER

      This matter is once again before the Court on Defendant Michael Grady’s

Motion for Substitution of Counsel, [Doc. No. 2887]. The Government filed a

response opposing the motion, Defendant filed a reply thereto, and the Government

filed a sur-reply with leave of Court, and Defendant filed a sur-reply to the

Government’s sur-reply. For the reasons set forth below, the Motion is denied.

          Defendant’s Previous Motions For Substitution of Counsel

      Defendant filed this motion seeking to substitute attorney Beau Brimley as

his attorney in lieu of Court appointed counsel. The instant motion is in essence

Defendant’s challenge to Judge Baker’s finding that a potential conflict exists in

counsel’s representation of Defendant Grady.
Case: 4:15-cr-00404-HEA Doc. #: 2943 Filed: 01/13/21 Page: 2 of 9 PageID #: 15008




       In her order of March 22, 2017, Judge Baker detailed Mr. Brindley’s

involvement with several defendants involved in this matter and another matter in

which Defendant Grady was involved:

      Brindley has a history with this case. On August 26, 2016, he was admitted
      pro hac vice to represent defendant Derrick Terry. At that point, Grady had
      not yet been indicted. On December 1, 2016, a Fourth Superseding
      Indictment was filed charging Grady and Oscar Dillon, III as codefendants
      with Terry. [Doc. #680.] Grady and Dillon hold themselves out as
      “paralegals” and Brindley has had a long-standing professional relationship
      with Grady who has referred cases to Brindley, performed investigative
      services for him, and, in this case, facilitated Terry hiring Brindley.
      Following a conflict hearing on December 2, 2016, the undersigned
      disqualified Brindley from representing Terry based on a serious,
      unwaivable potential for conflict.

      On February 3, 2017, Brindley filed the instant motion seeking to represent
      Grady. The undersigned held a hearing on February 24, 2017 where both
      Brindley and Grady testified about the nature of their relationship and about
      Brindley’s prior representation of Terry. Although Brindley stated that the
      only work he did on Terry’s case was related to the conflict issue, he further
      testified that he did not return the substantial retainer that he received from
      Terry. Grady testified that he wished to waive any potential conflict of
      interest and signed a waiver form. Grady and Dillon were later indicted in a
      separate case, along with a Roy William Burris, Jr. (4:17-cr-95 RWS PLC).
      [Doc. #2.] On March 3, 2017, Brindley entered his appearance in that case
      on behalf of Burris.

      Brindley’s attempts to represent Terry and Grady consecutively and Grady
      and Burris simultaneously weave a tangled web indeed. Having been
      retained and then disqualified from representing Grady’s codefendant in this
      case, Brindley now seeks to represent Grady in this matter, while attempting
      to represent another of Grady’s codefendants in a separate case. “[T]he
      district court must be allowed substantial latitude in refusing waivers of
      conflicts of interest not only in those rare cases where an actual conflict may
      be demonstrated before trial, but in the more common cases where a
      potential for conflict exists which may or may not burgeon into an actual
      conflict as the trial progresses.” Wheat v. United States, 486 U.S. 153, 163,
                                          2
Case: 4:15-cr-00404-HEA Doc. #: 2943 Filed: 01/13/21 Page: 3 of 9 PageID #: 15009




      108 S. Ct. 1692, 1699, 100 L. Ed. 2d 140 (1988). Having conducted an
      inquiry into the propriety of Brindley’s representation of Grady, the
      undersigned finds that there is a “serious potential for conflict,” Wheat, 486
      U.S. at 164, and that a waiver would not adequately protect the interests of
      Grady and Terry, the “integrity of the judicial proceeding,” and “public
      confidence in the legal profession,” United States v. Agosto, 675 F.2d 965,
      969 (8th Cir. 1982). Therefore, the undersigned will deny Defendant’s
      Motion to Substitute Counsel.

                                      Analysis

      Federal courts have an independent interest in ensuring that criminal trials

are conducted within ethical standards of the profession and that legal proceedings

appear fair to all who observe them. A district court is given substantial latitude in

refusing conflict waivers. Wheat, 486 U.S. at 163.

“The Sixth Amendment to the Constitution guarantees that ‘[i]n all criminal

prosecutions, the accused shall enjoy the right...to have the Assistance of Counsel

for his defense.’” Id, at 158. As a general rule, “defendants are free to employ

counsel of their choice and the courts are afforded little leeway in interfering with

that choice.” United States v. Edelmann, 458 F.3d 791, 806 (8th Cir. 2006).

      However, this right of a criminal defendant to retain counsel of his choice is

not absolute. “[W]hile the right to select and be represented by one’s preferred

attorney is comprehended by the Sixth Amendment, the essential aim of the

Amendment is to guarantee an effective advocate for each criminal defendant

rather than to ensure that a defendant will inexorably be represented by the lawyer

whom he prefers.” Wheat, 486 U.S. at 159 (citing Morris v. Slappy, 461 U.S. 1, 13-
                                           3
Case: 4:15-cr-00404-HEA Doc. #: 2943 Filed: 01/13/21 Page: 4 of 9 PageID #: 15010




14 (1983); Jones v. Barnes, 463 U.S. 745 (1983)). Although a defendant is entitled

to waive his right to conflict-free counsel, the court may disqualify a conflicted

attorney despite a defendant’s voluntary, knowing, and intelligent waiver if the

court finds that allowing the representation to proceed would obstruct orderly

judicial procedure or deprive the court of its inherent power to control the

administration of justice. See Edelmann, 458 F.3d at 806, see also Wheat, 486 U.S.

at 163 (“district court must be allowed substantial latitude in refusing waivers of

conflicts of interest not only in those rare cases where an actual conflict may be

demonstrated before trial, but in the more common cases where a potential for

conflict exists which may or may not burgeon into an actual conflict as the trial

progresses). Therefore, courts must balance the defendant’s right to counsel of his

own choosing against the court’s interest in the administration of justice.

Edelmann, 458 F.3d at 806.

      In Wheat, the Court addressed a question similar to that presented in the

present case—“the extent to which a criminal defendant’s right under the Sixth

Amendment to his chosen attorney is qualified by the fact that the attorney has

represented other defendants charged in the same criminal conspiracy.” Id. at 159.

In that case, the Court rejected the proposition that “waivers by all affected

defendants [necessarily] cures any problems created by the multiple

representation.” Id. at 160. Rather, the Court affirmed a district court’s discretion


                                           4
Case: 4:15-cr-00404-HEA Doc. #: 2943 Filed: 01/13/21 Page: 5 of 9 PageID #: 15011




to reject or accept a waiver of a conflict of interest, based on the informed

judgment of the court, after an evaluation of the facts and circumstances of a

particular case. Id. at 164. The Court noted trial courts have a duty to inquire into

potential conflicts of interests in the context of multiple representation situations,

and in so doing, “face the prospect of being ‘whip-sawed’ by assertions of error no

matter which way they rule.” Id. at 161. If a district court permits the

representation to proceed, despite a potential conflict, and counsel’s advocacy is

impaired as a result, a defendant may claim he received ineffective assistance of

counsel. Id. (citing Burger v. Kemp, 483 U.S. 776 (1987)). “On the other hand, a

district court’s refusal to accede to the multiple representation may result in a

challenge” to a defendant’s right to counsel of his choice, under the Sixth

Amendment. Id. Therefore, “where a court justifiably finds an actual conflict of

interest, there can be no doubt that it may decline a proffer of a waiver....” Id. at

162.

       In Wheat, the Court recognized that, in the pretrial context, the relationships

between defendants “are seen through a glass, darkly” and the “likelihood and

dimensions of nascent conflicts of interest are notoriously hard to predict, even for

those thoroughly familiar with criminal trials.” Id. The Court further recognized,

“[a] few bits of unforeseen testimony or a single previously unknown or unnoticed

document may significantly shift the relationship between multiple defendants.


                                           5
Case: 4:15-cr-00404-HEA Doc. #: 2943 Filed: 01/13/21 Page: 6 of 9 PageID #: 15012




These imponderables are difficult enough for a lawyer to assess, and even more

difficult to convey by way of explanation to a criminal defendant untutored in the

niceties of legal ethics.” Id. at 162-63. Therefore, district courts are given

“substantial latitude in refusing waivers of conflicts of interest not only in those

rare cases where an actual conflict may be demonstrated before trial, but in the

more common cases where a potential for conflict exists which may or not burgeon

into an actual conflict as the trial progresses.” Id. at 163.

      Further, a court may, in its discretion, disqualify attorneys for case-

management considerations. Courts have “wide latitude” in balancing a defendant's

right to choice of counsel against the needs of its calendar, fairness to all parties,

and the parties’ and the public's interest in the efficient administration of justice.

      A court may also need to inquire if separate counsel is needed when an

attorney represents more than one codefendant. Id. at 160 (citing Holloway v.

Arkansas, 435 U.S. 475, 482 (1978)). The Supreme Court rejected Wheat's

argument that a waiver by all affected codefendants cures any problems created by

multiple representation, instead finding that “[f]ederal courts have an independent

interest in ensuring that criminal trials are conducted within the ethical standards of

the profession and that legal proceedings appear fair to all who observe them.” Id.

“Not only the interest of a criminal defendant but the institutional interest in the




                                            6
Case: 4:15-cr-00404-HEA Doc. #: 2943 Filed: 01/13/21 Page: 7 of 9 PageID #: 15013




rendition of just verdicts in criminal cases may be jeopardized by unregulated

multiple representation.” Id.

       Wheat further held a district court must be allowed “substantial latitude” in

refusing waivers of conflicts of interest in cases with actual conflicts and also those

where a potential for conflict exists. Id. at 163. Although prosecutors may seek to

“manufacture” a conflict, the Supreme Court found that “trial courts are

undoubtedly aware of this possibility and must take it into consideration along with

all of the other factors which inform this sort of a decision.” Id. Thus, the Supreme

Court held “the District Court's refusal to permit the substitution of counsel in this

case was within its discretion and did not violate [Wheat's] Sixth Amendment

rights.” Id. at 164. It further stated there is a presumption in favor of a defendant's

counsel of choice, but that presumption “may be overcome not only by a

demonstration of actual conflict but by a showing of a serious potential for

conflict.” Id.

       Judge Baker found a serious potential for conflict in this case. Attorney

Brindley’s protestations to the contrary do not alleviate Judge Baker’s or this

Court’s concerns. All involved in any criminal trial must diligently protect the

integrity of the judicial system. An outsider looking at the proceedings thus far

may query why Attorney Brindley so strenuously seeks to continue representation




                                           7
Case: 4:15-cr-00404-HEA Doc. #: 2943 Filed: 01/13/21 Page: 8 of 9 PageID #: 15014




of Defendant Grady, when Judge Baker observed a potential conflict in this case

with his desire to represent two other defendants associated with Defendant Grady.

      Moreover, the Court has appointed counsel to represent Defendant Grady in

the soon approaching trial. The matter is set for trial in March. The case involves

numerous defendants; some defendants may testify in the case, and there is a need

to resolve this case in the most expeditious manner as possible in light of the

COVID-19 pandemic. Substitution of Attorney Brindley may hinder the orderly

administration of this case.

      Although Defendant Grady argues that there is no conflict, based on the

record and facts before the Court, the Court is unpersuaded that substitution is

appropriate with respect to this defendant in this case at this time. While

Defendant Grady questions the Government’s late disclosure that Attorney

Brindley may be called as a witness, the Court cannot say that the Government has

misrepresented that it may call him as a witness. Indeed, the decision of whether

to call witnesses and the time when that decision is made is within the trial strategy

of trial counsel. Defendant Grady’s suppositions are unpersuasive.

      Accordingly,

      IT IS HEREBY ORDERED that Defendant Grady’s Motion for




                                          8
Case: 4:15-cr-00404-HEA Doc. #: 2943 Filed: 01/13/21 Page: 9 of 9 PageID #: 15015




Substitution of Counsel, [Doc. No. 2887] is denied.

      Dated this 13th day of January, 2021.




                                      ________________________________
                                         HENRY EDWARD AUTREY
                                      UNITED STATES DISTRICT JUDGE




                                        9
